Title: From James Madison to John Armstrong, 24 May 1814
From: Madison, James
To: Armstrong, John


        
          Dear Sir,
          Montpelier May 24th 1814
        
        I have received yours of the 20th. inst. The sufferings of the Troops from want of clothing & pay is the worse to be lamented as they cannot fail to damp the recruiting service, & particularly the reenlistment of the men who are soon to be discharged. It seems strange that arrears of pay should run back for more than a year; & that supplies of clothing should have been so deficient that the Troops at our station should have got none, & others those at another not enough. It is always fair however that explination should precede censure. That is necessary in this case, at least for a just destribution of the censure among the responsible agents. It would be a circumstance of regret if either the state of Tennessee or Gen’l Jackson should be dissatisfied at the course taken in the

peace with the Indians. I am not sure that I understand your remarks on what took place previous to the departure of Gen’l Pinckney. It is to be considered now that the appointment of Commissioners to treat will not refer to a military capitulation, but, to a regular treaty to be submitted to the Senate.
        The commission by brevet for Gen’l Jackson is not accompanied by the preliminary one of Brigadier, as the resignation of Gen’l Harrison renders that circuit unnecessary, the better way would be to send at once a Major Generals commission. I suspend a final decision however untill I see you which will be in two or three days after the arrival of this. The decision as to Gen’l Howard may also be delayed. If the power of France be broken down which is more than probable, for a time at least, & the Allies of England can be prevailed on to acqueise in her measures ag’t us, which is possible, we may calculate on the utmost extention she can give them; both on our Atlantic & inland Frontier. I observe that her exertions for L. Ontario correspond with our anticipations; among them appears the project of sending ships from England in frames. If these arrive & the conveyence of them up the St. Laurence cannot be prevented, there will be but little hope of our obtaining or keeping the command on that water.
        The complaints against Burbeck have been so multiplied & pointed that his longer continuance where he is, is highly inexpedient. Transfer him to some other theatre which you think less unsuitable for him, and be so good as to hand the letter from Mr Chaney after perusal to the Sec’y of the Treasury who will communicate it to the P. Master Gen’l. It contains matter which the pay M. Gen’l also may properly see. If the case of Lt. Gore inclosed calls for the interposition represented let a pardon be provided in the customary form. Accept my respects & best wishes
        
          (Signed) J.M.
        
        
          P.S. May 25. I observe in the Nat: Intelligencer, just now recd., a consolidation of 4 regts. into 2, has been finally carried into effect & made public. You must have inferred more from my communications than I could have meant to convey by any thing in them on the subject. The question of exercising such a power made discretionary by law, the designation of the Reg’t. to be consolidated, and the descrimination between the Officers to be returned & disbanded involves so many considerations of importance of peculiar delicacy, & of that I should not have considered myself as satisfying my responsibility without weighing well the whole proceeding. It may be doubted also, whether as the exercise of the power was limited to the event of a failure to fill the rank & file of the Regts. the condition has yet occurred, the period between the passage of the law &

the act of consolidation having admitted so scanty an opp’y for an adequate trial of the means of recruiting.
          
            (Signed) J.M
          
        
      